Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-13-00355-CV

               IN RE Rafael DEAYALA, M.D., and Laredo OB/GYN Associates, P.A.

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: June 19, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 5, 2013, Relators Rafael DeAyala, M.D. and Laredo OB/GYN Associates, P.A.

filed a petition for writ of mandamus and an emergency motion to stay proceedings. The court

has considered the petition for writ of mandamus and is of the opinion that Relators are not

entitled to the relief sought. Accordingly, the petition for writ of mandamus and the emergency

motion to stay proceedings are denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 2013CVT000279-D3, styled Enriqueta Montalvo v. Rafael DeAyala,
M.D., et al., pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Beckie Palomo
presiding.